Ohden, J.
The only assignment of error in this cause is that the court below erred in overruling the exceptions of defendants to plaintiff’s petition. There was a general demurrer filed in the cause below, but the records show no action or ruling of the court on the same; and by repeated decisions of this court it has been held that when the record shows no ruling of the lower court on exceptions or demurrers, they will be considered as having been waived. (Chambers v. Miller, 9 Tex., 286 ; The State v. Thompson, 18 Tex., 527; Myers v. The State, 31 Texas, 178.)
We are, however, of the opinion that if the court did overrule the demurrer, still there was no error. The judgment is therefore affirmed.
Affirmed.